NO. 07-06-0388-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 13, 2006



______________________________





JOSEPH STEWART, III, APPELLANT



V.



ANTHONY HOLMES, ET AL., APPELLEES





_________________________________



FROM THE 87TH DISTRICT COURT OF ANDERSON COUNTY;



NO. 87-10358; HONORABLE DEBORAH OAKES EVANS, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Joseph Stewart, III, an inmate proceeding pro se, perfected this appeal from the trial court’s order dismissing his suit for denial of postage which he alleged was in violation of his constitutional rights.  The clerk’s record was filed on October 9, 2006.  Stewart’s brief was due to be filed on November 8, 2006, but has yet to be filed.  Also, no motion for extension of time has been filed.  By letter from the Clerk of this Court dated November 14, 2006, Stewart was notified of the defect and directed to file by November 28, 2006, either his brief or a response reasonably explaining the failure to do so.  Stewart was further directed to show that Appellees, Anthony Holmes, et al., have not been significantly injured by the delay.  The Court noted that failure to comply might result in dismissal pursuant to Rule 38.8(a) of the Texas Rules of Appellate Procedure.  Stewart did not respond and the brief remains outstanding.

Accordingly, we dismiss this appeal for want of prosecution and failure to comply with a notice from the Clerk of this Court requiring a response or other action in a specified time.  
See
 Tex. R. App. P. 38.8(a)(1), 42.3(b) and (c).

 

Patrick A. Pirtle

      Justice